


110 HR 6650 IH: To authorize appropriations for certain provisions of the

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6650
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize appropriations for certain provisions of the
		  Workforce Investment Act of 1998.
	
	
		1.Authorization of
			 Appropriations for the Workforce Investment Act of 1998Section 137 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2872) is amended—
			(1)in
			 subsection (a), by striking such sums as may be necessary for each of
			 fiscal years 1999 through 2003 and inserting $1,800,000,000 for
			 each of fiscal years 2010 through 2014 and such amount increased by $10,000,000
			 in each of fiscal years 2015 through 2017;
			(2)in subsection (b),
			 by striking such sums as may be necessary for each of fiscal years 1999
			 through 2003 and inserting $1,900,000,000 for each of fiscal
			 years 2010 through 2014 and such amount increased by $10,000,000 in each of
			 fiscal years 2015 through 2017; and
			(3)in subsection (c),
			 by striking such sums as may be necessary for each of fiscal years 1999
			 through 2003 and inserting $3,000,000,000 for each of fiscal
			 years 2010 through 2014 and such amount increased by $10,000,000 in each of
			 fiscal years 2015 through 2017.
			
